Citation Nr: 0509884	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  03-32 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left eye 
disorder, to include asteroid hyalosis, and, if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty in the United States Coast 
Guard from June 1943 to March 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 2003 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a rating decision in March 1979 denied 
the veteran's claim of entitlement to service connection for 
conjunctivitis and a rating decision in October 1986 found 
that new and material evidence had not been received to 
reopen the claim.  Those decisions are final.  See 
38 U.S.C.A. § 7105 (West 2002).  In October 2002 and 
thereafter, the veteran submitted additional evidence in an 
attempt to reopen his claim.  The RO found that the 
additional evidence was not new and material, and the current 
appeal ensued.

On November 4, 2004, the veteran appeared and testified at a 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The issue of entitlement to service connection for a left eye 
disorder, to include asteroid hyalosis, on the merits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.

FINDINGS OF FACT

1.  In an unappealed October 1986 decision, the agency of 
original jurisdiction found that new and material evidence 
had not been received to reopen a claim for service 
connection for conjunctivitis.

2.  Evidence received since the October 1986 agency of 
original jurisdiction decision includes evidence which was 
not previously submitted to agency decisionmakers and which, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim for service connection for a left eye 
disorder, to include asteroid hyalosis, and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since a final October 1986 agency of 
original jurisdiction decision is new and material, and the 
claim for service connection for a left eye disorder, to 
include asteroid hyalosis, is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board's decision to reopen the veteran's claim of 
entitlement to service connection for a left eye disorder, to 
include asteroid hyalosis, is completely favorable such that 
further notification and development pursuant to the VCAA is 
not required before reopening can be accomplished.  A 
determination as to the merits of that reopened claim is, 
however, deferred pending additional action set out in the 
REMAND following this decision.

II.  Legal Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

The law provides that, except as provided in 38 U.S.C.A. 
§ 5108, when a claim is disallowed by the agency of original 
jurisdiction, the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).   For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

III.  Factual Background and Analysis

The basis of the RO's denials of the veteran's claim in March 
1979 and October 1986 was that the evidence then of record 
did not show that the veteran had a current eye disorder 
which was related to an incident or manifestation during his 
active service.

The evidence of record in October 1986 included the veteran's 
service medical records and the report of a VA examination in 
January 1979.  The service medical records showed that the 
veteran was treated in July 1945 for conjunctivitis of the 
left eye and that at an examination for the Naval Reserves in 
January 1950 his eyes were evaluated as normal and his vision 
was recorded as 20/20, bilaterally.  At the VA examination in 
January 1979, the veteran reported that the conjunctivitis 
for which he had been treated in service had not recurred.  
He was wearing glasses for myopia and astigmatism.  Fundus 
was normal.  The veteran's corrected distant vision was 
20/20, bilaterally.

The additional evidence added to the record since October 
1986 includes private medical records and the veteran's 
testimony at the hearing in November 2004.  The private 
medical records show that the veteran underwent left eye 
cataract surgery in June 1999 and that he has been diagnosed 
with asteroid hyalosis.  The Board notes that "asteroid 
hyalosis" is defined as a usually unilateral condition of 
the eye, most frequently seen in older men, characterized by 
the presence of spherical or star-shaped, calcium-containing 
opacities in the vitreous humor, which, when illuminated 
under an examining light, appear to sparkle; vision is 
usually unaffected.  Called also asteroid hyalites and 
Benson's disease.  See Dorland's Illustrated Medical 
Dictionary 781 (24th ed., 1994).  

At the hearing in November 2004, the veteran testified that: 
in service in 1945 aboard a Coast Guard ship he was thrown 
from his bunk, which was the top bunk, when a large wave hit 
the ship and he struck his head on a metal foot locker; and 
ever since then he has had floaters in his eyes.  As the new 
evidence that the veteran has been diagnosed with asteroid 
hyalosis which he attributes to an injury in service is 
probative as to a basis of the prior final disallowance of 
the claim and raise a reasonable possibility of 
substantiating the claim, the Board finds that new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for a left eye disorder, to 
include asteroid hyalosis.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (2004).  

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a left eye disorder, to 
include asteroid hyalosis, is reopened; to this extent only, 
the appeal is granted.


REMAND

In the veteran's case, there is competent medical evidence of 
record diagnosing asteroid hyalosis of the left eye and 
competent lay evidence establishes that the veteran may have 
suffered the event of a blow to his head during his active 
service.  The lay and medical evidence of record indicates 
that the veteran's current asteroid hyalosis of the left eye 
may be associated with the claimed blow to the head during 
his active service.  However, as there is no medical opinion 
linking post-service asteroid hyalosis of the left eye to an 
injury during the veteran's active duty, the Board finds that 
the evidence is presently insufficient to decide the claim on 
appeal, see 38 C.F.R. § 3.159(c)(4),  and that an opinion 
should be sought from an eye specialist on the medical issue 
in this case.   

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should arrange for the 
veteran to be examined by an eye 
specialist.  It is imperative that the 
examiner review the pertinent medical 
records in the claims file and a separate 
copy of this decision-remand. The 
examiner should respond to the following 
question:  Is it more likely (greater 
than 50 percent probability), less likely 
(less than 50 percent probability), or at 
least as likely as not (50 percent 
probability) that a current left eye 
disorder, to include asteroid hyalosis, 
if found, is related to a claimed blow to 
the head in 1945 aboard a ship during the 
veteran's active service?  For the 
purpose of the question, the examiner 
should assume that the veteran hit his 
head on a foot locker aboard a ship in 
service in 1945.  A rationale should be 
stated for the opinion expressed.  

2.  Once the foregoing development is 
completed, the AMC should re-adjudicate 
the veteran's claim for service 
connection for a left eye disorder, to 
include asteroid hyalosis, based on 
consideration of all of the evidence of 
record.  If the AMC denies the benefit 
sought on appeal, it should provide the 
veteran and his representative a 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  The veteran has 
the right to submit additional evidence and argument on the 
matter which  the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 



handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


